Title: To Thomas Jefferson from Joseph Bartlett, 1 November 1802
From: Bartlett, Joseph
To: Jefferson, Thomas


          
            Sir,
            Cambridge 1. Novr. 1802.
          
          Delicacy in most instances ought to prevent personal application—Man is too fond to appreciate his own abilities.—Letters of recommendation have become too much the custom of the Day, friends are partial, & they usually write as they feel—seldom as they beleive—There are times when a Man should do justice to himself—those are seasons when imperious, stern necessity should influence his conduct—the command of Nature, is, to love thyself & he who will not obey is little intitled to the patronage of Others.—I am not insensible that in your elevated situation, having in your power so many favors to distribute, that you are deluged with petitions, memorials and remonstrances—& that you must depend frequently on report, without having personal knowledge of the applicants—My sensibility is awakened, & I shrink from the task—when I find it necessary, to introduce the writer to your notice, “as a stranger bid him welcome”—as the question will arise, who are you? & what are your pretensions? it becomes necessary to say—that I received my early education at Cambridge university—that I was admited to the honors of that society 1782—that I read law in Boston under the direction of the Honorable Benjamin Hichborn Esquire & that I have been in the profession ever since the year 1788—I have been a member of our State Legislature, untill my republican tenets, caused the united exertions of the University & a contemptable Aristocracy in this place to prevent my reelection last May—that the tide of opposition & oppression has Come hard against me—mainly on the score of politicks my property has been reduced—my professional buissiness injured—they have not only extended it to me but to my innocent unoffending Family—I have ever been attached to a republican Government. that legacy I inherited from my Ancestors, who were some of the first Pilgrims of Plymouth, & whose posterity were early, & strenuous advocates in our revolutionay war—I have ever been a firm & decided supporter of your administration—that I have been, because I considered the measures persued were calculated to promote the happiness & Interest of our common Country—to evidence, that my naked assertions are not without good & the best support—I can refer for the truth of the above statement—to the Honorable Elbridge Gerry Esquire, with whom I have the Honor to be on Terms of friendship—Mr. Gerry in a line to me of the 19th. Octr. says, “Nothing could give me more pleasure, than to see you triumphant over your implacable Enemies &c &c”—I can obtain his Letter—also from Genl. Hull, Mr. Hichborn, Col. Varnum &c &c—if necessary—but I wish to rely on myself & to be indebted to your goodness for all I may possess—Will you forgive a private undignified Citizen, if with confidence & in confidence, he states in truth & sincerity the following facts—(vizt)—that most of the Offices within the gift of Government are in this quarter, filled with Men who are enemies to the present Administration—& are warm in opposite measures, which they falsly stile federal—these Men, have so many dependants under them, that they have a very great influence on our state elections, especially in our Capitals—& should Mr. Adams this day be elected in Boston instead of Dr. Eustiss, I verily beleive it would arise from that cause—need I mention the Collectors of the Ports of Plymouth and Marblehead—the Marshalls of Boston & Portland—the District Attorney in the District of Maine—some of the Commissioners of the Board of Bankruptcy in Boston and its vicinity—with a variety of others—pardon the sugestion—it was dictated from the best of principles—not being willing that those People who eat your Bread (if we can judge from the villianous, unjustifiable, unequalled abuse publickly & privatly in circulation) should be allowed to mix poison in your Cup—Let me now Sir, say one Word for myself—if either of the above places should be vacated—or any new appointments be Made in the Board of Commissioners—let me be remembered—or if either of the Marshalls of Boston or Portland should be vacant—I should be filld with gratitude for the designation—if it should be thought expedient, I will visit Washington on this occasion—Will you Sir, think of a Man, who has done ev’ry thing for the cause of a free elective Government—who has been in a great measure sacrificd, by the intemporate Malevolence of a disappointed expiring faction—altho you Sir, are deservedly situated at the Head, of a Brave, a great & a free People I am well assured, you will attend to the decent request of any Citizen—however humble his station in society—beleive me I do not wish to take from Men—more deserving & who have merited more than myself—may the answer I receive be consoling to my feelings—such a One as will save me from those who rise up against me—one that will gratify me & give pleasure to all real republicans in this quarter—God Almighty grant, that you may ever receive the united suffrages of an enlightned People—of this I am well assured that you will ever have the support of all those who love their God—their Country—or themselves—
          I am Sir, with the most perfect respect—your most obedient & very Humble Sert.
          
            Joseph Bartlett
          
        